Opinion issued March 5, 2020.




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                       —————————————-———
                              NO. 01-19-00612-CV
                       ——————————————
                  IN THE INTEREST OF A.A.H a/k/a A.H.
                       ————–——————————
                              NO. 01-19-00748-CV
                       ——————————–————
        IN THE INTEREST OF A.M.H-F., A.L.F., A.C.J.H.-M., A.P.J.H.-M.
                             and A.C.H.-M.



                   On Appeal from the 310th District Court
                            Harris County, Texas
                Trial Court Case No. 2018-59296 & 2017-65076


                         MEMORANDUM OPINION

      K.H. (“Mother”) and A.J.M. (“Father”) are appealing a final decree

terminating their parental rights to their infant daughter, A.H. (“Alexa”). Mother
also appeals a separate final decree terminating her parental rights to her five older

children. In several issues, Mother and Father both argue on appeal that there is

legally and factually insufficient evidence supporting the trial court’s findings that:

(1) they committed the requisite predicate acts under subsections 161.001(b)(1)(D),

(E), and (O) and (2) termination of their parental rights is in the children’s best

interests. See TEX. FAM. CODE §§ 161.001(b)(1)(D), (E), (O) & 161.001(b)(2). In

several additional issues, Mother contends that (1) there was legally and factually

insufficient evidence to support the appointment of the Department of Family and

Protective Services (“The Department”) as sole managing conservator, (2) she was

denied due process and equal protection, (3) the trial court lacked jurisdiction

because it did not commence trial within the statutorily required time, (4) she

received ineffective assistance of counsel, and (5) the trial court erred in denying

an intervention by a potential relative seeking placement in violation of the

Fostering Connections Act.        In cause number 2018-59296, we affirm the

termination decree as to Father but reverse and remand as to Mother. In cause

number 2017-65076, we affirm the termination order.

                                I. BACKGROUND

      Mother has six children. At the time of trial, the eldest was nine years old

and the youngest was an infant. Adam Fields, deceased, is the father of the two




                                          2
eldest children, Anna and Bryan.1           Father is the father of the second oldest

daughter, Catherine. Johnathan Adams is the father of Deborah and Elijah. And,

Father is also the father of the infant, Alexa.

        In July 2017, the family came to the Department’s attention when it received

a referral for medical neglect; the middle daughter, Catherine, had suffered severe

burns caused by boiling noodles, and Mother had not sought any medical treatment

for her. Mother took a drug test on July 17, 2017, in which she tested positive for

cocaine in an amount indicating that she was a chronic user. In October 2017,

when Mother continued to test positive for drugs, the Department was appointed

Temporary Managing Conservator of Anna, Bryan, Catherine, Deborah, and

Elijah.2 However, there is evidence that Mother concealed the children, and the

Department was unable to locate them and take custody of them until January 26,

2018.

        The infant, Alexa, was born August 23, 2018. On August 29, 2018, the

Department received a referral alleging neglectful supervision of Alexa by Mother.

Father was in jail at the time of Alexa’s birth.

1
        For purposes of this Opinion, we will refer to the children and parties by
        pseudonyms. See TEX. FAM. CODE § 109.002(d); TEX. R. APP. P. 9.8.
2
        The Department’s case involving Mother and the five eldest children is trial court
        number 2017-65076, appeal number 01-19-00748-CV. Father was also a party to
        that suit, but he filed a relinquishment of parental rights as to his older daughter,
        Catherine, in that case and does not appeal. The Department’s case involving
        Alexa is trial court number 2018-59296, appeal number 01-19-00612-CV.
                                              3
      On August 30, 2018, Department investigator, Sheryl Ross, went to the

apartment where Mother was staying with her sister and fictive kin, whom she

referred to as her grandfather, but Mother said that the baby was not there. The

Department was not able to locate Alexa until September 11, 2018, when it was

named temporary managing conservator. Mother again tested positive for cocaine

on that date.

A. TRIAL PROCEEDINGS

      1. April 9, 2019

      Both cases—2017-65076 involving the older children and 2018-59296

involving the infant—were called to trial. Father was represented by Michael

Craig. The Department was represented by De’Anna Carlson. Mother’s attorney

in the 2018 case, Gary Smotherman, was not present and the record provides no

explanation for his absence. Mother’s attorney on the 2017 case, Jimmie Brown,

Jr., appeared on her behalf.

      Father’s attorney called Father, who testified that he wished to execute a

Voluntary Relinquishment of Parental Rights as to Mother’s third child, Catherine.

Father testified that he understood the consequences of his action, that it was

irrevocable, and that it was in Catherine’s best interest. The trial court admitted the

document into evidence without objection. Father did not execute a relinquishment

as to Alexa.


                                          4
      The trial court then recessed the trial because Mother had alleged that her

children might be of Native American descent and that more time was needed to

comply with the protections provided by the Indian Child Welfare Act of 1978.

See 25 U.S.C. §§ 1901—1963 (2001).

      2. June 25, 2019

             a. The Motion to Withdraw

      Trial resumed on June 25, 2019. Again, Gary Smotherman was not present

for Mother in the 2018 case and there is no explanation in the record for his

absence. Jimmie Brown, Jr. appeared on Mother’s behalf in the 2017 case, but he

filed a Motion to Withdraw, alleging “a pretty much unavoidable conflict of

interest.” After a brief discussion off the record, the trial court denied Brown’s

motion. Brown then stated on the record,

      Based on what has occurred between my client and myself, Counsel
      will be basically ineffective. And I think that will render this
      proceeding pretty much constitutionally [infirm]. I don’t know of any
      other way that I can proceed and not prejudice my client one way or
      another. And I don’t know how I can do this and be faithful to the
      rules that I’m sworn to uphold. So[,] all I can honestly tell the Court
      is that I will be ineffective on the record.

             b. Evidence

      The Department proceeded by offering numerous exhibits, including the

children’s birth certificates, the parents’ family service plans, the parents’ drugs

tests, and the parents’ criminal records.


                                            5
                   i. Bruce Jefferies’s testimony

      The first witness was Bruce Jefferies, the owner of the National Screening

Centers, who testified about Mother’s and Father’s drug tests.     The evidence

showed that Mother first tested positive for cocaine on July 17, 2017, at which

time her cocaine levels indicated daily “chronic” use. On February 6, 2018,

Mother tested positive for a low amount of ingested marihuana, a chronic “daily”

exposure to marihuana, methamphetamine, and cocaine at a chronic usage level.

This test was after the Department had removed Mother’s older children and

Mother was pregnant with Alexa at the time.

      On February 27, 2018, Mother tested positive for cocaine, PCP, marihuana,

and codeine. Her cocaine level had dropped, her marihuana levels were low, but

she had new positive results for PCP and codeine. Jeffries explained that the

codeine could be explained by a prescription drug. Mother never produced or

claimed to have a prescription.

      On July 17, 2018, Jefferies could not take a sample of hair from Mother’s

head because it had been shaved and she was wearing a weave.

      On July 19, 2018, a little over a month before Alexa’s birth, mother tested

positive for cocaine.

      On September 11, 2018, a few weeks after Alexa was born, Mother tested

positive for cocaine again.


                                         6
      On October 23, 2018, Mother tested positive for alcohol, methamphetamine,

cocaine, and PCP. Jefferies noted that Mother was still testifying positive, even

while she was participating in a substance-abuse program.

      On November 27, 2018, Mother again tested positive for cocaine.

      On February 20, 2019, just a few weeks before trial, mother tested positive

for a low amount of cocaine, daily exposure to marihuana, and a low amount of

marihuana ingestion.

      Jeffries also testified about Mother’s drug tests by Texas Drug and Alcohol

Services, which showed that (1) Mother’s earliest drug test—July 17, 2017—

which was before any of her children were removed, showed chronic or daily use

of cocaine, (2) on August 31, 2018, just a few days after Alexa’s birth, mother

tested positive for cocaine, and (3) on October 10, 2018, Mother again tested

positive for cocaine.

      Jefferies also testified about Father’s drug tests as follows:

      On March 1, 2018, Father tested positive for PCP and marihuana, both by

exposure and ingestion.

      On February 19, 2019, just a few weeks before trial, Father tested positive

for marihuana ingestion at a chronic usage level, codeine and morphine, PCP at a

chronic usage level, low levels of alcohol, and methamphetamine at a level

indicating usage more than once.


                                          7
                   ii. John Fuegar’s testimony

      The next witness was John Fuegar, the Department’s case worker in both the

2017 and 2018 cases. Fuegar testified that all six children were currently in foster

care. The three eldest children—Anna, Bryan, and Catherine—were in the same

foster care placement. All three were in therapy and were “doing well.” The

placement was not a potential adoptive placement.

      The next two children—Deborah and Elijah—were placed in a foster home

together and they too were doing well and were attending daycare regularly. The

placement was not a potential adoptive placement.

      Finally, the infant, Alexa, was placed in a foster home and was the only

sibling placed alone. Her foster mother arranged for her to visit her siblings.

Despite being exposed to illegal drugs in utero, Alexa had experienced no

developmental delays. Alexa’s foster mother was willing to adopt both her and

Catherine.

      Fuegar testified about other potential placements for the children.         He

testified that Adam Field’s family was willing to take Anna and Bryan, who were

their deceased relative’s children. Fuegar also testified that the Department had

identified one family who was willing to adopt all six children if the parents’ rights

were terminated. So, Fuegar concluded that the Department would be able to locate

permanent placements for all six of the children. Fuegar testified that the older


                                          8
children currently had some hesitation about being reunited with their younger

siblings because they feared they might once again be “in charge” of the younger

children.

      Regarding Catherine’s burns, which led to the initial Department referral,

Fuegar testified that the Mother explained that noodles had spilled on the child.

Upon initial investigation, the Department’s investigator noted that the burn

smelled and was possibly infected. The burn covered the child’s lower abdomen,

pelvic area, and upper legs. Mother did not seek any medical treatment for

Catherine, and her scarring is such that she will need skin grafts in the future.

Fuegar testified that the Department classified Mother’s failure to seek treatment

for Catherine as medical neglect. He also testified that Mother told the other

children that they could not take Catherine to the doctor because the doctor would

cut her legs off.

      Fuegar testified that the Department was appointed temporary managing

conservator of the older children on October 31, 2017 but was not able to take

custody of them until January 2018. It was his belief that Mother was hiding the

children. When the children were removed in January 2018, the apartment in

which they were staying had no heat or water.

      Mother was given, and signed, a family service plan at a February 6, 2018

hearing in the 2017 case.    In accordance with the plan, Mother attended her


                                        9
psychological assessment, at which the following recommendations were made:

participate in a substance abuse program, maintain sobriety for one year, comply

with random drug testing, attend counseling, attend parenting classes, maintain

financial support with employment, maintain housing, avoid illegal activities, and

maintain a drug free home. She was also diagnosed with personality disorder.

      Before Fuegar completed his testimony, trial was recessed.

      3. July 1, 2019

      Trial resumed on July 1, 2019. The Department again noted on the record

that Mother’s attorney in the 2018 cause number, Gary Smotherman, had been

noticed, but did not appear. Again, no explanation for his absence is found in the

record.

      Also appearing for the first time was, Danielle Green, pro se. Green had

filed an intervention in the proceedings, seeking to be considered as a placement

for Johnathan Adams’s children, Deborah and Elijah. Green also had children by

Adams, who were half-siblings with Deborah and Elijah. Mother indicated a

willingness to relinquish her parental rights to all six children to Green.

             a. Evidence Continued

                    i. John Fuegar’s testimony

      The Department resumed questioning of the caseworker, Fuegar. Fuegar

testified that Mother failed to complete her family service plan. Specifically, she


                                          10
did not provide proof of stable housing, she did not refrain from illegal activities,

and she did not submit to random drug testing over ten times. She also failed to

comply with the recommendations of her psychological assessment that she by

remain sober for one year or submit to another substance abuse assessment.

Fuegar also testified that she never provided the Department with proof of

employment or stable housing.          Although Mother successfully completed

outpatient treatment for drug abuse, she continued to test positive for drugs both

before, during, and after completion of the program. Fuegar concluded that

Mother’s continued drug use endangered her children by exposing them to criminal

conduct and preventing her from being available for the children. Specifically,

Fuegar stated, “[I]f the parent goes to jail, they’re not able to provide a stable

environment for the child. They’re not able to meet the basic needs of the child

because they are separated from the child.” Fuegar specifically noted that Mother

tested positive for drugs throughout her pregnancy with Alexa.

      After learning that Alexa had been born, Fuegar visited Mother, but Mother

said the baby was not there. She claimed that the baby, who was just days old, was

with her sister, Leslie Hawkins, and Mother did not know where they were. The

Department finally located Alexa on September 11, 2018. Mother tested positive

for drugs that day, and the Department was made temporary managing conservator.




                                         11
      The Department was concerned that Mother continued to test positive for

drugs even after Alexa (and the other children) had been taken into the custody of

the Department. Fuegar stated, “It goes to the ability of the parent to provide the

child—to produce a safe environment for the child in the future.”

      Mother was given a family plan on the 2018 case, which she also failed to

complete. She never took anger management classes. She never provided proof of

stable, ongoing employment, although there was evidence that she had obtained

her phlebotomist certification. She did not submit to random drug testing. She

continued to engage in criminal activity, and she missed court hearings in the case.

      Mother did attend her supervised visits with Alexa and behaved

appropriately during them.

      Regarding potential placements, Mother suggested her great-grandmother,

Pamela Gardner. The Department denied this placement because of concerns about

Gardner’s ability, both physically and financially, to care for six children. The

Department was also concerned that Gardner would allow Mother access to the

children. Mother also suggested her sister, Amber Hawkins, but the Department

ruled her out because she too had a criminal history as well as a history with the

Department. Mother’s brother, Elijah Hawkins, never returned the Department’s

calls when they sought to perform a home study on him. Mother’s uncle, Shawn

Hawkins, was also not considered because he had a criminal history. Finally,


                                         12
mother suggested fictive kin, Ushanda Collins, who was not considered because

she was not willing to participate in the home-study process.

      Fuegar noted that the Department had considered several family members of

the deceased father, Adam Fields, who were interested in having Anna and Bryan

placed with them and that a home study had been done but had not yet been

approved or denied.

      Danielle Green, whose children share a father with Deborah and Elijah, was

also interested in having the children placed with her, even though she had never

met them. Fuegar testified that the Department would consider a placement with

Green.

      Fuegar also testified about a potential placement for all six children. A

home study had been done, and the family had been approved as an adoptive

placement. The eldest child, Anna, had some trepidation about the potential

placement and “her main concern [was] being embarrassed about not looking like

her adoptive family.” She was also concerned about having to take care of the

other children if she were placed in a family with all six of them.

      Finally, Fuegar testified that Alexa’s current foster mother was willing to

adopt both her and Catherine. Alexa’s foster mother would be open to maintaining

a relationship with the other siblings.




                                          13
      Regarding Father, Fuegar testified that Father was in jail from December

2017 until November 22, 2018. Thus, he was in jail when the Department took

custody of his oldest child, Catherine, in January 2018, and when Alexa was born

in August 2018. He did not see Alexa until she was six or seven months old.

      Fuegar met with Father in November 2018, when he was released from jail,

at which time, Father was given a family service plan. Father did not complete his

family service plan.3 He did not go to a psychiatric assessment; he did not show up

for random drug testing; he continued to engage in criminal activity by using

drugs; and he did not provide proof of housing or employment. Father tested

positive for drugs in February 2019, shortly before trial commenced.          Father

attended a drug assessment, but he did not comply with the recommendations from

that assessment. Specifically, he did not submit to random drug testing.

      The Department was concerned about Father’s drug use and that his

continued engagement in criminal activity had led him to be absent from

Catherine’s life, as well as the life of his newborn child, Alexa.

      Fuegar also expressed concerned about Father’s extensive criminal record,

noting that “[a] parent who is incarcerated is not able to protect their child.

They’re not able to ensure that their child’s needs are being met and it takes away



3
      The family service plans for Father were the same in the 2017 case and the 2018
      case.
                                          14
all ability for them for being present in their child’s life and being a caregiver for

them.”

      Fuegar noted that Father had made regular, appropriate, supervised visits

with Alexa, though he missed one appointment when he overslept. Though Father

would like to leave permanent managing conservatorship of Alexa to the agency or

foster parent, the Department wanted her to have permanency. Father had never

provided anything for Alexa other than a piece of hard candy that he brought to

one of the supervised visits.

      Fuegar testified that the Department was also concerned about domestic

violence in the relationship between Mother and Father. Mother had reported that

she was the victim of domestic violence at Father’s hands. This violence was said

to have occurred before he went to jail in December 2017, and it happened on

more than one occasion.

      Fuegar concluded that it would be in the best interest of all six children if

Mother’s and Father’s parental rights were terminated.

                    ii. Anabel Gonzalez’s testimony

      Anabel Gonzalez testified that she was the Department’s investigator on the

2017 case involving the five older children. She received a referral for the family

on July 12, 2017, alleging drug use and medical neglect with respect to Catherine.

Gonzalez visited the family on July 14th, 2017, and saw Catherine’s burns, which


                                         15
were healing by that time. She asked Mother to take a drug test, Mother did not do

so for a couple of weeks. She finally took one on July 17, 2017, which showed

chronic cocaine use.

      During this initial investigation, Gonzalez contacted Father on July 13, 2017.

Father said that he was living in Beaumont with his father. He denied knowing

anything about the children, including that Catherine had been burned.

      The Department filed its Original Petition in September 2017, and, at a

hearing of October 17, 2017, was granted emergency custody. The Department

was unable to locate the children to obtain custody until January 26, 2018.

Gonzalez testified that she went to the children’s’ schools and reached out to

family members, “but nobody had any information as to where they were[.]”

Gonzalez even went to Mother’s criminal court setting to try and find her, and the

judge in that case ordered Mother to produce the children.

      The Department was concerned about placing the children with relatives

because there was concern that they were helping Mother hide the children.

Mother’s sister’s children were also missing, and the sister was eventually charged

with kidnapping.

      When the children were finally located, Gonzalez stated that they were with

a babysitter, and the home did not have heat or running water, even though it was

January. Gonzalez testified that the apartment was filthy, there were clothes


                                        16
everywhere, and there was “dog feces all over the place.” When they were located,

it was during school hours, and, even though two of the children were school-aged,

they were not in school.

                   iii. Danielle Green’s testimony

      Green testified that two of her own children were siblings with Deborah and

Elijah because they shared the same father, Jonathan Adams.         She testified that

Adams asked her whether she would “take care of the kids.” Green called Mother

and told her that she “wanted to step in and take temporary custody of [her]

children until [she] finish[ed] whatever [she] had going on with the court.”

Mother agreed and attempted to relinquish her children to Green. Green agreed to

take all six children. Green testified that, if the children were placed with her, she

“wouldn’t have a relationship with the mother per so. It would be more-so as visits

possibly.”

                   iv. Father’s testimony

      Father’s counsel stated, “Despite my advice, Your Honor, I’m going to call

my client.” Father acknowledged that he had filed an affidavit of relinquishment

as to his older child, Catherine, but he testified that he did not want his parental

rights to Alexa to be terminated. He testified that he was working and making

$12.38 per hour and that he could pay support for the child. He testified that he

had been living with his mother and visiting Alexa regularly. He said that he loved


                                         17
the child and that he was asking the trial court not to terminate his rights so that he

could pay support and continue to visit.

      Father admitted that he committed domestic violence against Mother in the

past, before invoking his Fifth Amendment rights, and, on advice of counsel,

refusing to answer further questions on the issue. Father acknowledge spanking the

children, “[w]hen they did stuff that they wasn’t supposed to[.]”

      Father testified that he knew that Mother had smoked “a little marijuana,”

but that the children were not with her at the time. He believed that Mother took

good care of the children; he did not know that they went without electricity and

water, stating, “I was incarcerated.” He also claimed that he was in jail when

Catherine was burned.

       Father admitted using drugs as late as April 2019, which was just before

trial commenced. He said that his drug of choice was PCP. He said that he did not

see Catherine until several months after she was burned, at which time the wounds

were healing, so he did not take her to the doctor.

                    v. Mother’s testimony

      Mother testified, but the questioning was limited to the identity of the eldest

children’s deceased father, Adam Fields.




                                           18
B. THE TERMINATION DECREES

      After trial, the trial court signed orders terminating Mother’s parental rights

to all six children based on the predicate acts in subsections (D) (endangering

conditions), (E) (endangering conduct), (N) (constructive abandonment), (O)

(failure to comply with court order), and (P) (using controlled substances after

completion of court-ordered substance abuse treatment) of Family Code section

161.001(b)(1). The trial court ordered termination of Father’s parental rights to

Alexa under subsections (D) (endangering conditions), (E) (endangering conduct),

and (O) (failure to comply with court order) of Family Code section 161.001(b)(1).

The trial court also found that termination of their parental rights was in the

children’s best interest under Family Code section 161.001(b)(2). This appeal

followed.

      Because there are two termination orders, we first address the issues in 2018

case involving the Mother, the Father, and Alexa. Then, we will address the issues

in the 2017 case involving Mother and her five eldest children.




                                         19
                            II. CAUSE NO. 2018-59296

A. SUFFICIENCY OF THE EVIDENCE4

      In issue one through four of his appeal, Father argues that there is legally

and factually insufficient evidence supporting the trial court’s findings that he

committed the predicate acts under subsection 161.001(b)(1)(D), (E), and (O) and

that termination of his parental rights is in Alexa’s best interests. See TEX. FAM.

CODE §§ 161.001(b)(1)(D), (E), (O), 161.001(b)(2). In issues four, five, and six of

her appeals, Mother raises the same challenges.

      1. Standard of Review

      Protection of the best interest of the child is the primary focus of the

termination proceeding in the trial court and our appellate review. See In re A.V.,

113 S.W.3d 355, 361 (Tex. 2003). A parent’s rights to the “companionship, care,

custody, and management” of his or her child is a constitutional interest “far more

precious than any property right.” Santosky v. Kramer, 455 U.S. 745, 758–59

(1982); see In re M.S., 115 S.W.3d 534, 547 (Tex. 2003). Accordingly, we strictly




4
      When a party presents multiple grounds for reversal, an appellate court should first
      address those issues that would afford the party the greatest relief. Bradley’s
      Elec., Inc. v. Cigna Lloyds Ins. Co., 995 S.W.2d 675, 677 (Tex. 1999). Because
      legally insufficient evidence requires a rendition, we address the parties’
      sufficiency issues first.
                                           20
scrutinize termination proceedings and strictly construe the involuntary termination

statutes in favor of the parent. Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985).

       In a case to terminate parental rights under Texas Family Code section

161.001, the Department must establish, by clear and convincing evidence, that (1)

the parent committed one or more of the enumerated acts or omissions

justifying termination and (2) termination is in the best interest of the child. TEX.

FAM. CODE § 161.001(b). Clear and convincing evidence is “the measure or degree

of proof that will produce in the mind of the trier of fact a firm belief or conviction

as to the truth of the allegations sought to be established.” Id. § 101.007; In re

J.F.C., 96 S.W.3d 256, 264 (Tex. 2002). Only one predicate finding under section

161.001(b)(1) is necessary to support a judgment of termination when there is also

a finding that termination is in the child’s best interest. In re A.V., 113 S.W.3d at

362.

       When reviewing the legal sufficiency of the evidence in a case

involving termination of parental rights, we determine whether the evidence is

such that a factfinder could reasonably form a firm belief or conviction that there

existed     grounds      for    termination under section       161.001(b)(1)      and

that termination was in the best interest of the child. See TEX. FAM. CODE §

161.001(b)(1), (2); In re J.F.C., 96 S.W.3d at 266. In doing so, we examine all the

evidence in the light most favorable to the finding, assuming the “factfinder


                                          21
resolved disputed facts in favor of its finding if a reasonable factfinder could do

so.” Id. We must also disregard all evidence that the factfinder could have

reasonably disbelieved or found to be incredible. Id.

      When conducting a factual sufficiency review, we consider and weigh all the

evidence including disputed or conflicting evidence. In re J.O.A., 283 S.W.3d 336,

345 (Tex. 2009). “If, in light of the entire record, the disputed evidence that a

reasonable factfinder could not have credited in favor of the finding is so

significant that a factfinder could not reasonably have formed a firm belief or

conviction, then the evidence is factually insufficient.” Id. (quoting In re J.F.C., 96
S.W.3d at 266). We give due deference to the factfinder’s findings, and we cannot

substitute our own judgment for that of the factfinder. In re H.R.M., 209 S.W.3d
105, 108 (Tex. 2006).

      2. Sections 161.001(b)(1)(D), (E)

      In his second issue, Father argues that there is legally and factually

insufficient evidence that he committed a predicate act under either subsection

161.001(b)(1)(D) or (E). In her fourth issue, Mother raises the same argument.

             a. Applicable Law

      Subsection 161.001(b)(1)(D) requires the trial court to find by clear and

convincing evidence that the parent has “knowingly placed or knowingly allowed

the child to remain in conditions or surroundings which endanger the physical or


                                          22
emotional well-being of the child.” TEX. FAM. CODE § 161.001(b)(1)(D).

Subsection 161.001(b)(1)(E) requires the trial court to find by clear and convincing

evidence that the parent has “engaged in conduct or knowingly placed the child

with persons who engaged in conduct which endangers the physical or emotional

well-being of the child[.]” Id. § 161.001(b)(1)(E). Subsections (D) and (E) differ in

that (D) requires a showing that the environment or conditions in which the child is

placed endangered the child’s physical or emotional well-being, while subsection

(E) requires that the cause of the endangerment be the parent’s conduct alone, as

evidence by either the parent’s actions or omissions. Id. § 161.001(b)(1)(D), (E).

However, inappropriate, abusive, or unlawful conduct by persons who live in the

child’s home or with whom the child is compelled to associate on a regular basis in

his or her home is part of the “conditions or surroundings” of the child’s home

under section (D). In re B.R., 01-13-00023-CV, 2013 WL 3243391, at *5 (Tex.

App.—Houston [1st Dist.] June 25, 2013, no pet.) (mem. op.). Thus, even though

subsection (D) focuses on the child’s living environment, “parental conduct may

produce an endangering environment.” Id. “Because subsections D and E both

concern endangerment and the evidence on each may overlap in some respects, we

address both of these predicate findings together.” In re S.R., 452 S.W.3d 351,

359–60 (Tex. App.—Houston [14th Dist.] 2014, pet. denied).




                                         23
      As used in section 161.001, “‘endanger’ means more than a threat of

metaphysical injury or the possible ill effects of a less-than-ideal family

environment.” Tex. Dep’t of Human Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex.

1987). In this context, endanger means to expose a child to loss or injury or to

jeopardize a child’s emotional or physical well-being. Id.; see In re M.C., 917
S.W.2d 268, 269 (Tex. 1996).

      The Department does not need to establish that a parent intended to

endanger a child to support termination based on endangerment. See In re M.C.,
917 S.W.2d at 270. Nor is it necessary to establish that the parent’s conduct was

directed at the child or caused actual harm; rather, it is sufficient if the parent’s

conduct endangers the child’s well-being. See Boyd, 727 S.W.2d at 534; Walker v.

Tex. Dep't of Fam. & Protective Servs., 312 S.W.3d 608, 616–17 (Tex. App.—

Houston [1st Dist.] 2009, pet. denied). Danger to a child’s well-being may be

inferred from parental misconduct. Boyd, 727 S.W.2d at 533. “As a general rule,

conduct that subjects a child to a life of uncertainty and instability endangers the

physical and emotional well-being of a child.” In re R.W., 129 S.W.3d 732, 739

(Tex. App.—Fort Worth 2004, pet. denied).

      A parent’s past endangering conduct may support an inference that past

conduct may recur and further jeopardize the child’s present or future physical or

emotional well-being. See id.


                                         24
      The court’s endangerment analysis also includes consideration of a parent’s

criminal record and how repeated criminal activity adds instability to the child’s

life with repeated parental incarceration and separation. See Boyd, 727 S.W.2d at

533 (stating that “imprisonment is certainly a factor to be considered by the trial

court on the issue of endangerment”). While “mere imprisonment will not,

standing alone, constitute engaging in conduct which endangers the emotional or

physical well-being of a child,” “if the evidence, including the imprisonment,

shows a course of conduct which has the effect of endangering the physical or

emotional well-being of the child, a finding [under Subsection] (E) is

supportable.” Id. at 533–34; see In re V.V., 349 S.W.3d 548, 555 (Tex. App.—

Houston [1st Dist.] 2010, pet. denied) (en banc) (affirming termination of

father’s parental rights for endangering conduct, noting his “extensive criminal

history,” repeated “criminal conduct leading to incarceration before and after the

child’s birth,” “life of crime” that included four felonies as well as “assault and

other crimes against the person,” “no effort to care for his daughter when not

incarcerated,” and “irresponsible choices that deprived this child of a parent”).

             b. Analysis as to Father

      Father argues that his criminal history and multiple incarcerations did not

endanger Alexa. He points out that all incarcerations occurred before Alexa’s birth

and that he had not incurred any new criminal charges since.


                                          25
      While endangerment often involves physical endangerment, the statute does

not require that conduct be directed at a child or that the child actually suffer

injury; rather, the specific danger to the child’s well-being may be inferred from

the parent’s misconduct alone. Boyd, 727 S.W.2d at 533; In re R.W., 129 S.W.3d
732, 738–39 (Tex. App.—Fort Worth 2004, pet. denied). A parent’s conduct that

subjects a child to a life of uncertainty and instability endangers the child’s

physical and emotional well-being. In re F.E.N., 542 S.W.3d 752, 764 (Tex.

App.—Houston [14th Dist.] 2018, no pet.); In re A.L.H., 515 S.W.3d at 92. Among

the types of actions or omissions constituting evidence meeting this standard are

criminal activity, convictions, and incarceration. See In re V.V., 349 S.W.3d 548,

554 (Tex. App.—Houston [1st Dist.] 2010, pet. denied). Evidence of criminal

conduct, convictions, imprisonment, and their effects on a parent’s life and ability

to parent, may establish an endangering course of conduct. In re S.M., 389 S.W.3d
483, 492 (Tex. App.—El Paso 2012, no pet.). Routinely subjecting children to the

probability that they will be left alone because their parent is in jail endangers

children’s physical and emotional well-being. See Walker, 312 S.W.3d at 617.

Imprisonment alone is not an endangering course of conduct but is a fact properly

considered on the endangerment issue. Boyd, 727 S.W.2d at 533–34.

      The record contains evidence of 20 criminal convictions, for which Father

has been sentenced to varying terms of confinement. His criminal record began in


                                        26
2005; his most recent conviction was in 2018, a few months before the birth of his

youngest child, Alexa. The record shows that, not only was he confined when

Alexa was born and when Catherine and Alexa were, separately, removed from

Mother’s care, Father testified that he was confined when Catherine was burned.

Father has been sentenced to a period of confinement at least once, every year

since 2005, except for 2007, when he was already in jail, and in 2010, just after

completing a sentence that began in 2009. His convictions include theft, three

unlawful-weapons convictions, five drug-possession convictions, two evading-

arrest convictions, burglary, two trespass convictions, two criminal mischief

convictions, and two unauthorized-use-of-a-vehicle charges. 5

      More importantly, however, Father has two convictions for assault of a

family member. His second family-violence conviction was against Mother, and,

at trial, Father admitted assaulting Mother. Domestic violence and a propensity for

violence are likewise evidence of endangerment. “Domestic violence, want of self-

control, and propensity for violence may be considered as evidence of

endangerment.” In re J.I.T.P., 99 S.W.3d 841, 845 (Tex. App.—Houston [14th
5
      Father argues that his criminal convictions and incarcerations occurred before
      Alexa was born. However, courts may look to evidence of parental conduct both
      before and after a child’s birth and before and after a child’s removal from the
      home to determine whether termination is appropriate. See In re J.O.A., 283
S.W.3d 336, 345 (Tex. 2009) (citing In re M.N.G., 147 S.W.3d 521, 536 (Tex.
      App.—Fort Worth 2004, pet. denied)); Walker v. Tex. Dep’t of Fam. And
      Protective Servs., 312 S.W.3d 608, 617 (Tex. App.—Houston [1st Dist.] 2009,
      pet. denied) (explaining that relevant conduct may occur either before or after
      child’s removal from home).
                                         27
Dist.] 2003, no pet.); accord S.R., 452 S.W.3d at 361. Violence does not have to be

directed toward the child or result in a final conviction—“Texas courts routinely

consider evidence of parent-on-parent physical abuse in termination cases without

specifically requiring evidence that the conduct resulted in a criminal conviction.”

In re V.V., 349 S.W.3d at 556. “Domestic violence, want of self-control, and

propensity for violence may be considered as evidence of endangerment.” In re

J.I.T.P., 99 S.W.3d at 845; accord S.R., 452 S.W.3d at 361. Parents’ criminal

conduct that exposes them to the possibility of incarceration can negatively impact

a child’s living environment and emotional well-being. In re S.M.L, 171 S.W.3d
472, 479 (Tex. App.—Houston [14th Dist.] 2005, no pet.).

      Viewing the evidence in the light most favorable to the trial court’s finding,

particularly Father’s lengthy criminal history, repeated incarcerations, and

domestic-violence convictions, we conclude that the trial court could have formed

a firm belief or conviction that Father had knowingly allowed Alexa to remain in

conditions which endangered her physical or emotional well-being and that he had

engaged in conduct which endangered Alexa’s physical or emotional well-being in

violation of subsections 161.001(b)(1)(D), and (E). See In re J.O.A., 283 S.W.3d at

344 (citing In re J.F.C., 96 S.W.3d at 266). Further, in view of the entire record,

we conclude that the disputed evidence is not so significant as to prevent the trial

court from forming a firm belief or conviction that Father had knowingly allowed


                                        28
Alexa to remain in conditions which endangered her physical or emotional well-

being and that he had engaged in conduct which endangered Alexa’s physical or

emotional well-being in violation of subsections 161.001(b)(1)(D) and (E). See In

re J.O.A., 283 S.W.3d at 345 (citing In re J.F.C., 96 S.W.3d at 266).

      Because we conclude that the evidence is legally and factually sufficient to

support the trial court’s findings under sections 161.001(b)(1)(D) and (E), we do

not address Father’s arguments that the evidence is legally and factually

insufficient to support the trial court’s findings under subsection (O). See In re

P.W., 579 S.W.3d 713, 728 (Tex. App.—Houston [14th Dist.] 2019, no pet.).

             c. Analysis as to Mother

      Mother argues that the evidence is legally and factually insufficient to

supports the trial court’s finding that she committed a predicate act under

subsections (D), or (E), or (O) of Article 151.001(b)(1).6


6
      We note that the trial court’s judgment also found that Mother committed
      predicate acts under subsections (N) and (P), and Mother does not challenge those
      findings on appeal. Usually, an appellant must challenge all independent bases or
      grounds that fully support a judgment or appealable order. See Blackstone Med.,
      Inc. v. Phoenix Surgicals, L.L.C., 470 S.W.3d 636, 650 (Tex. App.—Dallas 2015,
      no pet.); Britton v. Tex. Dep’t of Criminal Justice, 95 S.W.3d 676, 681 (Tex.
      App.—Houston [1st Dist.] 2002, no pet.); see also In re N.L.D., 412 S.W.3d 810,
      818 (Tex. App.—Texarkana 2013, no pet.) (holding that when parent failed to
      challenge on appeal ground for termination of parental rights, court could affirm
      on unchallenged ground without examining sufficiency of evidence to support
      challenged grounds). However, when raised on appeal, appellate courts must
      review challenges to subsections (D) and (E) because of the potential collateral
      consequences of a finding under those subsections. See In re N.G., 577 S.W.3d
230, 235 (Tex. 2019).
                                          29
       A parent’s continuing substance abuse can qualify as a voluntary, deliberate,

and conscious course of conduct endangering the child’s well-being. In re J.O.A.,
283 S.W.3d at 345; see In re L.G.R., 498 S.W.3d 195, 204 (Tex. App.—Houston

[14th Dist.] 2016, pet. denied). A parent’s drug use exposes the child to the

possibility the parent may be impaired or imprisoned and, thus, be unable to take

care of the child. Walker, 312 S.W.3d at 617–18. The fact finder may give “great

weight” to the “significant factor” of drug-related conduct. L.G.R., 498 S.W.3d at

204.

       A mother’s use of drugs during pregnancy may be conduct that endangers

the child. In re A.S., 261 S.W.3d 76, 86 (Tex. App.—Houston [14th Dist.] 2008,

pet. denied); In re J.T.G., 121 S.W.3d 117, 125 (Tex. App.—Fort Worth 2003, no

pet.). However, termination is not automatic in such a case. See A.S., 261 S.W.3d

at 86 (“While unquestionably, an exercise of poor judgment, Veronica’s use of

marijuana on a single occasion, standing alone, does not rise to the level of a

conscious course of conduct.”).

       This Court and others have held that a parent’s decision to engage in illegal

drug use during the pendency of a termination suit, when the parent is at risk of

losing the child, may support a finding to a clear and convincing degree that the

parent engaged in conduct that endangered the child’s physical or emotional well-

being. See In re A.M., 495 S.W.3d 573, 580 (Tex. App.—Houston [1st Dist.] 2016,


                                         30
pet. denied); In re A.H.A., No. 14-12-00022-CV, 2012 WL 1474414, at *7 (Tex.

App.—Houston [14th Dist.] Apr. 26, 2012, no pet.) (mem. op.); In re M.E.-M.N.,

342 S.W.3d 254, 263 (Tex. App.—Fort Worth 2011, pet. denied).

      Here, Mother has demonstrated no ability to become and remain consistently

drug-free for any period of time. Every drug test she took from the time the

Department became involved with her older children up until the time of trial was

positive for illegal drugs.

      The drug test evidence in this case showed that Mother first tested positive

for illegal substances on July 7, 2017, three months before the Department sought

to remove the children from her care. At the time, the test showed that she was a

chronic cocaine user, which meant that she used cocaine daily. On February 6,

2018, mother tested positive for marihuana at a low level, methamphetamine,

cocaine at a level indicating chronic usage, PCP at a level indicating usage

approximately 3 times per week, plus chronic exposure to marihuana as well as

low usage. On March 27, 2018, Mother again tested positive for cocaine, PCP,

marihuana, and codeine. There was testimony that, because the levels of drugs

were lower in this test than the previous test and the two tests were taken so close

together, the results of the March 2018 might be showing residual usage. Also, the

codeine could be explained by a prescription, but there is no prescription or

evidence thereof in evidence. On July 10, 2018, just six weeks before Alexa was


                                        31
born, Mother tested positive once again for cocaine. On September 11, 2018,

shortly after Alexa’s birth, Mother again tested positive for cocaine. On October

23, 2018, Mother tested positive for a low amount of alcohol, methamphetamine,

cocaine, and PCP. This test indicated that sometime between July 2018 and

October 2018, Mother again started using methamphetamine and PCP, which had

not been detected in her system since February of that year. On November 27,

2018, Mother tested positive for cocaine, and, on February 20, 2019, she tested

positive for cocaine, as well as daily exposure and a low ingestion of marihuana.

       Mother’s continued, consistent use of drugs, even after the Department filed

suit to terminate her parental rights, is evidence of endangerment and that living in

her household created an endangering condition. See In re A.M., 495 S.W.3d at

580.

       Additionally, neglect of a child’s medical needs endangers the child. Smith

v. Tex. Dep’t of Fam. And Protective Servs., No. 01-09-00173-CV. 2009 WL
4359267, at *7 (Tex. App.—Houston [1st Dist.] Dec. 3, 2009, no pet.); In re

T.M.T., No. 14-18-00442-CV, 2018 WL 6053667, at *11 (Tex. App.—Houston

[14th Dist.] Nov. 20, 2018, no pet.) (mem. op.). A parent’s failure to provide

appropriate medical care for a child may constitute endangering conduct. See In re

H.M.O.L., No. 01-17-00775-CV, 2018 WL 1659981, at *13 (Tex. App.—Houston

[1st Dist.] Apr. 6, 2018, pet. denied) (mem. op.).


                                         32
      Here, there was evidence that, after Catherine was burned by spilled

noodles, Mother refused to seek medical care for her. She told her other children

that, if she did so, the doctor would cut off Catherine’s legs. The resulting scars on

Catherine’s torso, groin, and upper legs were “knotted” and “snarled” and would

require skin grafts in the future.       Even though the child Mother medically

neglected is not Alexa, the child involved in this proceeding, it is not necessary

that the conduct be directed at the child that is the subject of the suit or that that the

child actually suffer injury. See Boyd, 727 S.W.2d at 533.

      Viewing the evidence in the light most favorable to the trial court’s finding,

particularly Mother’s repeated failure of drug tests and medical neglect of

Catherine, we conclude that the trial court could have formed a firm belief or

conviction that Mother had knowingly allowed Alexa to remain in conditions

which endangered her physical or emotional well-being and that she had engaged

in conduct which endangered Alexa’s physical or emotional well-being in violation

of subsections 161.001(b)(1)(D), (E). See In re J.O.A., 283 S.W.3d at 344 (citing

In re J.F.C., 96 S.W.3d at 266). Further, in view of the entire record, we conclude

that the disputed evidence is not so significant as to prevent the trial court from

forming a firm belief or conviction that Mother had knowingly allowed Alexa to

remain in conditions which endangered her physical or emotional well-being, and

that she had engaged in conduct which endangered Alexa’s physical or emotional


                                           33
well-being in violation of subsections 161.001(b)(1)(D) and (E). See In re J.O.A.,
283 S.W.3d at 345 (citing In re J.F.C., 96 S.W.3d at 266).

      Because we conclude that the evidence is legally and factually sufficient to

support the trial court’s findings under subsections (D) and (E), we do not address

Mother’s arguments that the evidence is legally and factually insufficient to

support the trial court’s findings under subsection (O). See In re P.W., 579 S.W.3d

at 728.

      3. Best Interest

      In his fourth issue, Father argues that the evidence is legally and factually

insufficient    to   support   the   trial    court’s   finding   that termination of

his parental rights is in Alexa’s best interests. In her fifth and six issues, Mother

raises the same claims.

               a. Applicable Law

      There is a strong presumption that the best interest of a child is served by

keeping the child with a parent. In re R.R., 209 S.W.3d 112, 116 (Tex. 2006); In re

D.R.A., 374 S.W.3d 528, 533 (Tex. App.—Houston [14th Dist.] 2012, no pet.).

Prompt and permanent placement of the child in a safe environment is also

presumed to be in the child’s best interest. TEX. FAM. CODE § 263.307(a).

      Courts may consider the following non-exclusive factors in reviewing the

sufficiency of the evidence to support the best interest finding: the desires of the


                                         34
child; the present and future physical and emotional needs of the child; the present

and future emotional and physical danger to the child; the parental abilities of the

persons seeking custody; the programs available to assist those persons seeking

custody in promoting the best interest of the child; the plans for the child by the

individuals or agency seeking custody; the stability of the home or proposed

placement; acts or omissions of the parent which may indicate the existing parent-

child relationship is not appropriate; and any excuse for the parent’s acts or

omissions. Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976). This list of

factors is not exhaustive, however, and evidence is not required on all the factors to

support a finding that terminating a parent’s rights is in the child’s best

interest. Id.; In re D.R.A., 374 S.W.3d at 533.

      In addition, the Texas Family Code sets out factors to be considered in

evaluating the parent’s willingness and ability to provide the child with a safe

environment, including: the child’s age and physical and mental vulnerabilities;

whether there is a history of abusive or assaultive conduct by the child’s family or

others who have access to the child’s home; the willingness and ability of the

child’s family to seek out, accept, and complete counseling services and to

cooperate with and facilitate an appropriate agency’s close supervision; the

willingness and ability of the child’s family to effect positive environmental and

personal changes within a reasonable period of time; whether the child’s family


                                          35
demonstrates adequate parenting skills, including providing the child with

minimally adequate health and nutritional care, a safe physical home environment,

and an understanding of the child’s needs and capabilities; and whether an

adequate social support system consisting of an extended family and friends is

available to the child. TEX. FAM. CODE § 263.307(b); In re R.R., 209 S.W.3d at

116.

       Courts may consider circumstantial evidence, subjective factors, and the

totality of the evidence as well as the direct evidence when conducting the best

interest analysis. See In re E.D., 419 S.W.3d 615, 620 (Tex. App.—San Antonio

2013, pet. denied). Evidence supporting termination under one of the predicate

grounds listed in section 161.001(b)(1) can also be considered in support of a

finding that termination is in the best interest of the child. See In re C.H., 89
S.W.3d at 28 (holding same evidence may be probative of both section

161.001(b)(1) grounds and best interest). A parent’s past conduct is probative of

his future conduct when evaluating the child’s best interest. See In re O.N.H., 401
S.W.3d 681, 684 (Tex. App.—San Antonio 2013, no pet.); see also Jordan, 325
S.W.3d at 724. A factfinder may also infer that past conduct endangering the well-

being of a child may recur in the future if the child is returned to the parent when

assessing the best interest of the child. In re D.M., 452 S.W.3d 462, 471 (Tex.




                                        36
App.—San Antonio 2014, no pet.) (citing In re B.K.D., 131 S.W.3d 10, 17 (Tex.

App.—Fort Worth 2004, pet. denied)).

             b. Analysis as to Father

      Regarding the child’s desires, Alexa, an infant at the time of trial, was too

young to express her desires. However, she had been placed in a foster home, in

which she was doing well, and her needs were being met. In fact, her foster

placement was a potential adoptive placement. The trial court could infer from this

evidence that the child wanted to remain with her foster family. See In re J.D., 436
S.W.3d 105, 118 (Tex. App.—Houston [14th Dist.] 2014, no pet.) (“When children

are too young to express their desires, the fact finder may consider that the children

have bonded with the foster family, are well-cared for by them, and have spent

minimal time with a parent.”).

      In contrast, Father was confined in jail when Alexa was born in August

2018, and he was not released until November of 2018. Father did not meet Alexa

until February or March of 2019. Even though there was evidence that Father

visited Alexa regularly thereafter and had “started to build a bond” with her, the

trial court could have concluded that this newly developed bond was not

outweighed by the consistent, positive presence that Alexa’s foster family

provided.




                                         37
      Regarding Alexa’s emotional and physical needs now and in the future, and

the possible emotional and physical danger to her now and in the future, the trial

court had evidence of Father’s repeated criminal activity and resulting

incarcerations. See generally In re O.N.H., 401 S.W.3d at 684 (stating that past

conduct is probative of future conduct when evaluating child’s best interest). The

trial court could have concluded that Father’s pattern of repeated incarcerations

shows that he “was not willing and able to provide the child with a safe

environment—a primary consideration in determining the child’s best interest.”

See In re A.C., 394 S.W.3d 633, 642 (Tex. App.—Houston [1st Dist.] 2012, no

pet.). Indeed, the evidence shows that Father was incarcerated both when his

eldest daughter, Catherine, was burned and suffered medical neglect by Mother,

and when Alexa was born. There was also evidence that Father used drugs, even

when his parental rights were in jeopardy. Additionally, Father had admitted that

termination of parental rights was in the best interest of his older daughter,

Catherine, and he voluntarily relinquished his parental rights to her. Father

admitted to, and was convicted of, family violence against Mother. See Walker,
312 S.W.3d at 619 (considering father’s past violence in best-interest assessment

and noting that evidence of endangering conduct under Subsection (E) is also

probative of best-interest analysis). Finally, Father continued using illegal drugs,

even just a short time before a trial was set to determine his parental rights.


                                          38
      Regarding parental abilities, Father had shown no parental abilities. He was

never a stable factor in either of his children’s lives. And, although he indicated

that he would like to pay child support for Alexa, there is nothing in the record to

show that he had ever done so. Father also admitted that termination would be in

the best interest of Catherine, thus indicating his unwillingness to be a parent to at

least one of his children. Father had also not completed the parenting classes

required by his family service plan. In contrast, Alexa was happy, healthy, and

thriving in her foster home, and her foster mother hoped to adopt her, and perhaps

Catherine, too.

      Regarding plans for the child, Father offered none other than his willingness

to visit Alexa and pay child support. He did not provide evidence of a home or a

plan to provide Alexa with a home. In contrast, the Department testified about

several potential permanent homes for Alexa. First, the foster mother was willing

to adopt Alexa. Second, Danielle Green, whose children shared a father with two

of Alexa’s siblings, testified that she was willing to consider adopting all six

children. And, finally, the Department had located a family that was willing to

adopt all six siblings if the parents’ parental rights were terminated. The trial court

could infer from this evidence that the Department’s plans were more likely to

ultimately to provide Alexa with a stable, safe, and permanent home, which is a




                                          39
paramount consideration in a court’s best-interest determination. See TEX. FAM.

CODE § 263.307(a); see also In re K.C., 219 S.W.3d at 931.

      Viewing the evidence in the light most favorable to the trial court’s finding,

we conclude that the trial court could have formed a firm belief or conviction

that termination of Father’s parental rights is in Alexa’s best interests. See In re

J.O.A., 283 S.W.3d at 344 (citing In re J.F.C., 96 S.W.3d at 266). Further, in view

of the entire record, we conclude that the disputed evidence is not so significant as

to prevent the trial court from forming a firm belief or conviction

that termination of Fathers parental rights is in Alexa’s best interests. See In re

J.O.A., 283 S.W.3d at 345 (citing In re J.F.C., 96 S.W.3d at 266). Accordingly, we

hold that legally and factually sufficient evidence supports the trial court’s best

interest finding.

      We overrule Father’s fourth issue.

             c. Analysis as to Mother

      Regarding the child’s desires, Alexa, an infant at the time of trial, was too

young to express her desires. However, she had been placed in a foster home, in

which she was doing well, and her needs were being met. In fact, her foster

placement was a potential adoptive placement. The trial court could infer from this

evidence that the child wanted to remain with her foster family. See In re J.D., 436
S.W.3d at 118 (“When children are too young to express their desires, the fact


                                           40
finder may consider that the children have bonded with the foster family, are well-

cared for by them, and have spent minimal time with a parent.”).

      In contrast, Mother lost custody of her older children before Alexa was born

and Alexa, too, was removed shortly after her birth. Although Mother had bonded

with her older children before they were removed and continued to visit Alexa

even after she was removed, the trial court could have concluded that her bond

with Alexa was lacking because Alexa was removed from her custody as an infant.

      Regarding Alexa’s emotional and physical needs now and in the future and

the possible emotional and physical danger to her now and in the future, the trial

court had evidence of Mother’s continuing drug abuse. See generally In re O.N.H.,
401 S.W.3d at 684 (stating that past conduct is probative of future conduct when

evaluating child's best interest).   The trial court could have concluded that

Mother’s pattern of drug abuse shows that she “was not willing and able to provide

the child with a safe environment—a primary consideration in determining the

child’s best interest.” See In re A.C., 394 S.W.3d at 642. The evidence shows that

Mother tested positive for illegal drugs before her children were removed from her

care and thatshe continued to test positive for drugs up to the time of trial, even

when her parental rights were in jeopardy. Indeed, she used drugs while pregnant

with Alexa. Mother also demonstrated an inability to provide for her children’s




                                        41
emotional and physical needs, and indeed, subjected Catherine to danger when she

refused to seek medical treatment for Catherine’s burns.

      Regarding parental abilities, Mother’s parental skills were demonstrably

lacking, as indicated by her refusal to seek medical care for her severely burned

child. Mother, in fact, was willing to turn over her parental rights to Danielle

Green, a woman whom she did not know, before her children were removed. There

was also evidence that Mother hid the children from the Department, keeping the

eldest ones out of school, even though they were school-aged. The trial court could

also have concluded that Mother’s parenting skills were compromised by her

continuing drug abuse. There was evidence that she left the children with a

babysitter in an apartment with no heat or water in January. Because Mother’s

eldest children were concerned that, if placed in a home with their siblings, they

would become caregivers again, the trial court could have concluded that, in the

past, Mother had left the younger children in the care of the older children.

      Regarding plans for the child, Mother offered none, though there was

evidence that she would consider relinquishing custody of all six children to

Danielle Green, a woman whom she did not know. Mother did not provide

evidence of a home or a plan to provide Alexa or the other children with a home.

In contrast, the Department testified about several potential permanent homes for

Alexa. First, the foster mother was willing to adopt Alexa. Second, Danielle


                                         42
Green, whose children shared a father with two of Alexa’s siblings, testified that

she was willing to consider adopting all six children. And, finally, the Department

had located a family that was willing to adopt all six siblings if the parents’

parental rights were terminated. The trial court could infer from this evidence that

the Department’s plans were more likely to ultimately provide the children with a

stable, safe, and permanent home, which is a paramount consideration in a court’s

best-interest determination. See TEX. FAM. CODE § 263.307(a); see also In re K.C.,
219 S.W.3d at 931.

      Viewing the evidence in the light most favorable to the trial court’s finding,

we conclude that the trial court could have formed a firm belief or conviction that

termination of Mother’s parental rights is in Alexa’s best interests. See In re

J.O.A., 283 S.W.3d at 344 (citing In re J.F.C., 96 S.W.3d at 266). Further, in view

of the entire record, we conclude that the disputed evidence is not so significant as

to prevent the trial court from forming a firm belief or conviction that termination

of Mother’s parental rights is in Alexa’s best interests. See In re J.O.A., 283
S.W.3d at 345 (citing In re J.F.C., 96 S.W.3d at 266). Accordingly, we hold that

legally and factually sufficient evidence supports the trial court’s best interest

finding.

      We overrule Mother’s fifth and sixth issues.




                                         43
B. DENIAL OF RIGHT TO COUNSEL

      In issue three, Mother contends that she did not receive her statutorily

protected assistance of counsel at trial because her retained counsel, Gary

Smotherman, II, did not appear on either day of trial. We agree.

      As the Texas Supreme Court has recently stated, “Parents face a complex

and nuanced family-law system that is challenging to navigate without the

guidance of counsel.”      In re B.C., No. 19-306, ___ S.W.3d ___, 2019 WL
6972235, at *4 (Tex. Dec. 20, 2019).           “Considering the importance of the

fundamental rights at issue, the Legislature has adopted important safeguards in

sections 107.013 and 263.0061 [of the Family Code] to help ensure parents will not

be deprived of their parental rights without due process of law.” Id.

      Section 107.013 provides that the trial court shall appoint an attorney to

represent the interests of an indigent part in a termination-of-parental-rights case

filed by a governmental entity. TEX. FAM. CODE § 107.013(a)(1). In such a case,

the trial court shall, at the parent’s first appearance in court, inform the parent of

the right to be represented by an attorney, and, if the parent is indigent, the right to

have an attorney appointed by the court. Id. § 107.013(a-1)(1), (2). A parent is

then required to initiate the indigency process by filing an affidavit of indigency,

after which, the trial court determines whether the parent is indigent and entitled to

appointed counsel. Id. § 107.013(d).


                                          44
      Section 263.0061 provides:

      (a) At the status hearing under Subchapter C and at each permanency
          hearing under Subchapter D held after the date the court renders a
          temporary order appointing the department as temporary managing
          conservator of a child, the court shall inform each parent not
          represented by an attorney of:

            (1) the right to be represented by an attorney; and

            (2) if a parent is indigent and appears in opposition to the suit,
                the right to a court-appointed attorney.

TEX. FAM. CODE § 263.0061(a)(1), (2).

      In In re B.C., the Texas Supreme Court addressed the protections provided

by these statutes. 2019 WL 6972235, at * 2-4. In that case, the mother, who

appeared at her first hearing without counsel, was admonished regarding her right

to counsel and told that, if she was indigent and wanted appointed counsel, she

would have to fill out “some forms.” Id. at *1. She then appeared at every

permanency hearing thereafter, and proceeded to trial, without counsel. Id. On

appeal, she claimed, among other things, that she was denied her statutory right to

appointed counsel. Id.

      The supreme court first noted that the trial court had properly admonished

the mother at her initial appearance without counsel, and that mother had not filed

an affidavit of indigency. Id. at *3. Thus, under existing case law, the mother was

not entitled to the appointment of counsel. Id. However, the supreme court further

concluded that the mother’s “failure to file an affidavit of indigence is not
                                        45
dispositive because the trial court failed to properly admonish her as required by

section 263.0061.” Id. In so holding, the supreme court stated, “At the status

hearing and at each permanency hearing after the Department is appointed

temporary managing conservator, trial courts must inform unrepresented parents

about their right to legal representation, including the right to court-appointed

counsel.” Id. Because the Mother had appeared unrepresented at the permanency

hearing before trial, and then proceeded to trial unrepresented, at which time “her

relationship with her child was permanently severed,” the supreme court concluded

that “noncompliance with section 263.0061 was not harmless and reversal [was]

required.” Id.

      We believe that the holding of In re B.C. applies equally to this case. The

record shows that Mother was present with her attorney at hearings on September

11, 2018, and on October 23, 2018. On February 19, 2019, neither Mother nor her

attorney in the 2018 case were present, although her attorney in the 2017 case was

present. The docket sheet notes that “[a]ttorney representing motion in the other

action (2018 cause), Mr. Smotherman, was noticed, but not present per department,

mother not present.” On April 9, 2019, Smotherman was again not present, but

Brown, Mother’s attorney in the 2017 cause, was. On the date of the June 25, 2019

trial setting, counsel for the Department stated on the record,

      “Your Honor, Mr. Gary Smotherman is the attorney of record for the mother
      on the 2018-59296 cause. He has been noticed of this trial setting as he has
                                          46
      for every other setting. He did appear for the mother. And at the show
      cause hearing on September 11th of 2018, and also October 23rd of 2018,
      and he is not present. I asked mother earlier in the day to call him and ask
      him when he would be here. She’s not heard from him is my understanding.

      The trial court then made no further inquiries of Mother, nor did it advise her

of her right to have counsel present. Instead, the trial court stated, “Okay, You may

proceed.”

      Again, at the July 1, 2018 trial date, the Department’s counsel noted:

      I would just ask the Court to take judicial notice of our notice of
      resumption of recess trial setting that was filed on Thursday afternoon
      that notices Gary Smotherman in the 2018 cause. He is mother’s
      attorney of record. He’s been noticed. He is not present at this time.”

      The trial court responded, “The Court will take judicial notice of the

6/27/2019 notice of resumption of the recessed trial setting as to Mr. Smotherman

is on file[.]” The trial court did not inquire of Mother regarding Mr. Smotherman’s

absence, nor did it admonish Mother of her right to counsel.

      We hold that, as in B.C., the trial court failed to comply with the protections

provided in section 263.0061 by failing to properly admonish Mother, who was

unrepresented at both the February 2019 hearing,7 the April 9, 2019 hearing, and

the subsequent June and July 2019 trial dates, of her right to counsel. See B.C.,

2009 6972235, at *3.



7
      We acknowledge that the trial court could not have admonished Mother at the
      February 2019 hearing because she, too, was not present on that date.
                                         47
      The Department nevertheless argues that error, if any, was harmless because

“K.H. fails to acknowledge that both [this case and the 2017 case] were tried

together and the same evidence and testimony was adduced as to both[,]” and that

“[h]er attorney who represented her in the case involving the five older children

was present at each trial proceeding and represented [Mother] throughout the

entirety of each proceeding.”

      However, Mother’s attorney in the 2017 case made it clear that he did not

represent Mother in the 2018 case, stating at the June trial date, “On [the 2017

case] I entered an appearance; on the [2018 case] I’m not the attorney of record.”

Again, at the July trial date, Mother’s attorney in the 2017 case appeared, stating,

“My name is Jimmie Brown. I represent [Mother] in the 2017 matter, not in the

other matter . . . .” While the same evidence may have been presented in both the

2017 and 2018 cases, we cannot say, as a matter of law, that different issues could

not have been raised in each case. Mr. Brown certainly made it clear to the trial

court that he was not responsible for the presentation or defense of the 2018 case.

      Because, after her initial appearances with counsel, Mother appeared without

counsel at both hearings and at trial, and the trial court never again admonished her

of her right to counsel, we sustain Mother’s third issue.




                                          48
C. CONCLUSION IN CAUSE NO. 2018-59296

      Having found the evidence legally and factually sufficient to support the

termination of Father’s parental rights to Alexa under Family Code §

161.001(b)(1)(D) and (E) and § 161.001(b)(2), we affirm the trial court’s Final

Decree for Termination as to him.             However, having overruled Mother’s

sufficiency challenges, but having determined that Mother was not properly

advised of her right to counsel under Family Code § 263.006, we reverse the trial

court’s Final Decree for Termination as to her and remand the case for a new trial.

See B.C., 2019 WL 6972235, at *4. In light of our disposition of Mother’s third

issue on appeal, we need not address the remaining issues in this cause number,

which would grant her no more relief than that we have already afforded her.

                          III. CAUSE NO. 2017-65076

A. JURISDICTION

      In issue two, Mother contends that the trial court’s termination decree is void

for want of jurisdiction because the trial court did not proceed to trial within the

timetable set forth in Family Code section 263.401. See TEX. FAM. CODE §

263.401. We address this issue first because it raises an issue of subject-matter

jurisdiction. See id.

      Regarding timetables for commencing trials in parental-termination cases,

the Family Code provides in relevant part:


                                         49
      (a) Unless the court has commenced the trial on the merits or granted
          an extension under Subsection (b) or (b-1) on the first Monday
          after the first anniversary of the date the court rendered a
          temporary order appointing the department as temporary managing
          conservator, the court’s jurisdiction over the suit affecting the
          parent-child relationship filed by the department that requests
          termination of the parent-child relationship or requests that the
          department be named conservator of the child is terminated and the
          suit is automatically dismissed without a court order. Not later
          than the 60th day before the day the suit is suit is automatically
          dismissed, the court shall notify all parties to the suit of the
          automatic dismissal date.

      (b) Unless the court has commenced the trial on the merits, the court
          may not retain the suit on the court’s docket after the time
          described by Subsection (a) unless the court finds that
          extraordinary circumstances necessitate the child remaining in the
          temporary managing conservatorship of the department and that
          continuing the appointment of the department as temporary
          managing conservator is in the best interest of the child. If the
          court makes those findings, the court may retain the suit on the
          court’s docket for a period not to exceed 180 days after the time
          described by Subsection (a) . . . .

Id. § 263.401(a), (b).

      The record shows that the Department was appointed Temporary Managing

Conservator of the children8 on October 17, 2017. Thus, under the statute, the

initial deadline for commencement of trial was the first Monday after the one-year

anniversary of that date, October 22, 2018.




8
      The record shows that the Department was not made Temporary Managing
      Conservator of the baby, Alexa, until September 11, 2018, less than one year
      before trial in 2019. Thus, this issue was not addressed in the 2018 cause number.
                                          50
       However, the record shows that, on October 9, 2018, while the trial court

had jurisdiction, it signed an “Order Retaining Suit on Court’s Docket and Setting

Hearing Dates.” This order found that “extraordinary circumstances necessitate

the subject child remaining in the temporary managing conservatorship of the

Department” and extending the timetable until April 17, 2019, which is within the

180-day extension period permitted by section 263.401(b).

       Nevertheless, Mother contends that the hearing on April 9, 2019, which was

within the requisite timetable, was not a commencement of trial, but was “a

strategy used by [the Department] to justify the failure to adhere to the dismissal

deadline . . . .”

       This Court has considered what constitutes a trial “commencement” for

purposes of § 263.401. See In re R.J., Jr., 579 S.W.3d 97 (Tex. App.—Houston

[1st Dist.] 2019, pet. denied). In R.J., Jr., the case was called to trial, the parties

made announcements, the witnesses were sworn, several attorneys announced

“ready,” and then there was a discussion regarding a late-filed intervention. 579
S.W.3d at 109. The trial court then instructed the Department to call its first

witness, which it did. Id. The witness, the Department’s caseworker, testified

briefly before the trial court recessed. Id. On appeal, the parents argued that the

trial did not commence on that date because they were instructed that they did not

need to be present; indeed, the intervenors were not in court. Id. at 109–10. This


                                          51
Court rejected the parents’ argument, and “conclude[d] that the record contains

sufficient information to establish that trial on the merits commenced on [that

day].” Id. at 110.

      In this case, the trial court called the case and asked the attorneys to state

their name and who they represented.         The Court then considered several

preliminary matters, including a motion to withdraw, the fact that the Department

had a pending motion to compel, and that Mother had apparently just filed a

relinquishment of her rights to the children. Finally, the court considered the fact

that there was an allegation that the Mother, Father, and one of the other fathers

had claimed that they might be of Cherokee descent. The court and the attorneys

present discussed whether there had been compliance with the Indian Child

Welfare Act of 1978, which required notice to the tribe. The Department’s counsel

stated:

      We have sent the notices to the tribes in the Bureau of the Indian
      Affairs. I have the registered mail receipts returns that show those
      were received on April 4th. My understanding of the Federal
      regulations is the tribe [has] and the Bureau has a reasonable amount
      of time to reply. The regs say 15 days. So[,] I don’t believe that April
      4th gets us to 15 days today.

          ****
      I would suggest to the Court or ask for leave of the Court to
      commence trial today as to [Father’s] matter and then—as he’s
      waiving his concern [about compliance with the ICWA as to him
      only] and then come back at a time very shortly from now in order to
      give the tribes time to let us know.


                                        52
      I don’t—because we’ve done our diligence, we’ve talked to the
      relatives in these cases when we can; we’ve not found any evidence
      that they’re actually registered. I don’t anticipate this will be a
      problem, but I think we have to wait.

      All attorneys present agreed that Father could testify because he was

waiving his claim of Cherokee heritage, but that proceeding further would be

problematic.

      Thereafter, Father was called to the stand, sworn in, and testified that he was

filing an Irrevocable Affidavit of Voluntary Relinquishment as to his older child,

Catherine. He testified that he understood the relinquishment and felt that it would

be in the child’s best interest. His affidavit was then admitted into evidence. The

case was then recessed and resumed on June 25, 2019.

      We believe that, as in R.J., Jr., trial commenced on April 9, 2019, when the

case was called, the parties made their announcements, a witness was sworn, and

evidence was received by the trial court. We do not agree with Mother’s assertion

that the recess was “a strategy used by [the Department] to justify the failure to

adhere to the dismissal deadline.” The record shows that the trial court had

legitimate concerns with proceeding with hearing evidence relating to the parties

claiming Cherokee descent, so, instead, allowed Father to testify and present

evidence because there was no issue as to him.




                                         53
      Under these circumstances, as in R.J., Jr., there was sufficient information in

the record to show that the trial court commenced trial on April 9, 2019, which was

within the statutory deadline.

      We overrule Mother’s issue two.

B. SUFFICIENCY OF THE EVIDENCE

      In issues four, five, and six, Mother argues that there is legally and factually

insufficient evidence supporting the trial court’s findings that she committed the

predicate acts under subsection 161.001(b)(1)(D), (E), and (O) and that termination

of her parental rights is in the children’s best interests. See TEX. FAM. CODE §§

161.001(b)(1)(D), (E), (O), 161.001(b)(2).

      Because both the 2018 and 2017 causes were tried together, and the same

evidence was presented in both causes, we overrule issues four, five, and six, for

the same reasons given above in the 2018 cause number.

C. DUE PROCESS AND EQUAL PROTECTION

      In a multifarious issue one, Mother contends that she was denied due process

and equal protection because (1) the presiding and associate judges should have

been recused, (2) the ad litem for the children should have been disqualified and

removed, (3) the Department violated provisions of the Indian Child Welfare Act,

and (4) she was not permitted an opportunity to visit her children because the

Department did not develop an appropriate visitation plan.


                                         54
      However, to preserve a complaint for appellate review, the record must show

that the complaint was made to the trial court, and that the trial court either ruled

on the complaint or refused to rule and the complaining party objected to the trial

court’s refusal to rule. See TEX. R. APP. 33.1. If a party fails to do this, error is not

preserved, and the complaint is waived. See Bushell v. Dean, 803 S.W.2d 711, 712

(Tex. 1991). The record in this case does not show any rulings on these

complaints; thus, the issues are waived.9

      We overrule issue one.

D. INEFFECTIVE ASSISTANCE OF COUNSEL

      In her ninth issue, Mother contends that she received ineffective assistance

of counsel because her “attorney in the 2017 case was forced to represent [her]

after filing a motion to withdraw.”

      At the June 2019 trial date, Mother’s counsel, Jimmie Brown, Jr., filed a

Motion to Withdraw, alleging “a pretty much unavoidable conflict of interest.”

After a brief discussion off the record, the trial court denied Brown’s motion.

Brown then stated on the record,


9
      To the extent that Mother claims that the docket sheet shows that motions raising
      these issues were denied, we note that “a docket entry may not take the place of an
      order or judgment.” Pickell v. Guar. Nat. Life Ins. Co., 917 S.W.2d 439, 441 (Tex.
      App.—Houston [14th Dist.] 1996, no writ). Likewise, a docket sheet is not part of
      the record on appeal and cannot be relied on to preserve error. Mason v. Randall’s
      Food Markets, Inc., 01-01-00199-CV, 2001 WL 1344355, at *1 (Tex. App.—
      Houston [1st Dist.] Nov. 1, 2001, no pet.).
                                            55
      Based on what has occurred between my client and myself, Counsel
      will be basically ineffective. And I think that will render this
      proceeding pretty much constitutionally [infirm]. I don’t know of any
      other way that I can proceed and not prejudice my client one way or
      another. And I don’t know how I can do this and be faithful to the
      rules that I’m sworn to uphold. So all I can honestly tell the Court is
      that I will be ineffective on the record.

      Mother contends that, thereafter, Brown was ineffective because he “failed

to object to any of the evidence and exhibits and failed to object to hearsay and

calls for speculation,” and “[n]o defense was mounted for [Mother] in the trials of

June 25, and July 1, 2019.”

      1. Standard of Review and Applicable Law

      The statutory right to counsel in parental-rights termination cases includes,

as a matter of due process, the right to effective counsel. C.S.F. v. Texas Dep’t of

Family & Protective Servs., 505 S.W.3d 618, 619 (Tex. 2016) (citing In re M.S.,

115 S.W.3d 534, 544 (Tex. 2003)). Proving ineffective assistance of counsel

requires showing: (1) commission of errors so serious that counsel was not

functioning as “counsel” guaranteed by the Sixth Amendment, and (2) that

counsel’s deficient performance prejudiced the defense—i.e., “that counsel’s errors

were so serious as to deprive the defendant of a fair trial, a trial whose result is

reliable.” M.S., 115 S.W.3d at 545 (quoting Strickland v. Washington, 466 U.S.
668, 687 (1984)). We must determine “whether counsel’s defective performance

caused harm; in other words, whether ‘there is a reasonable probability that, but for


                                         56
counsel’s unprofessional error(s), the result of the proceeding would have been

different.’” Id. at 549–50 (quoting Garcia v. State, 57 S.W.3d 436, 440 (Tex. Crim.

App. 2001)). “Thus, an ineffective assistance of counsel claim requires a showing

of a deficient performance by counsel so serious as to deny the defendant a fair and

reliable trial.” In re J.O.A., 283 S.W.3d at 342. An assertion of ineffective

assistance will be sustained only if the record affirmatively supports such a claim.

Lockwood v. Texas Dep’t of Family & Protective Servs., No. 03-12-00062-CV,

2012 WL 2383781, at *5 (Tex. App.—Austin June 26, 2012, no pet.) (mem. op.).

The parent has the burden to prove by a preponderance of the evidence that

counsel was ineffective. A.C. v. Texas Dep't of Family & Protective Servs., 577
S.W.3d 689, 707 (Tex. App.—Austin 2019, pet. denied); In re P.M.W., 559
S.W.3d 215, 218 (Tex. App.—Texarkana 2018, pet. denied).

      “With respect to whether counsel’s performance in a particular case is

deficient, we must take into account all of the circumstances surrounding the case

and must primarily focus on whether counsel performed in a ‘reasonably effective'

manner.” M.S., 115 S.W.3d at 545. “[C]ounsel’s performance falls below

acceptable levels of performance when the ‘representation is so grossly deficient as

to render proceedings fundamentally unfair[.]’” Id. (quoting Brewer v. State, 649
S.W.2d 628, 630 (Tex. Crim App. 1983)). “In this process, we must give great

deference to counsel’s performance, indulging ‘a strong presumption that counsel’s


                                        57
conduct falls within the wide range of reasonable professional assistance,’

including the possibility that counsel’s actions are strategic.” Id. (quoting

Strickland, 466 U.S. at 689). “It is only when ‘the conduct was so outrageous that

no competent attorney would have engaged in it,’ that the challenged conduct will

constitute ineffective assistance.” Id. (quoting Garcia, 57 S.W.3d at 440);

Thompson v. State, 9 S.W.3d 808, 812–13 (Tex. Crim. App. 1999). “Ordinarily,

counsel should not be condemned as unprofessional or incompetent without an

opportunity to explain the challenged actions.” In re S.L., 188 S.W.3d 388, 395

(Tex. App.—Dallas 2006, no pet.) (citing Bone v. State, 77 S.W.3d 828, 836 (Tex.

Crim. App. 2002)). “Thus, when the record is silent regarding counsel’s reasons

for his conduct,” as it is here, “we defer to counsel’s decision if there is at least the

possibility that the conduct could have been legitimate trial strategy.” Id. (citing

Ortiz v. State, 93 S.W.3d 79, 88–89 (Tex. Crim. App. 2002)). Stated another way,

if counsel “may have acted in accordance with a plausible strategy,” we will not

find counsel’s conduct deficient. In re L.G.R., 498 S.W.3d 195, 209 (Tex. App.—

Houston [14th Dist.] 2016, pet. denied).

      2. Analysis

      Here, there is nothing in the record to show why Brown stated to the trial

court that he would be ineffective if his motion to withdraw were not granted. The

discussion with the trial court was off the record, and this Court will not speculate


                                           58
as to the reasons for Brown’s statements. We cannot conclude that Brown was

ineffective merely because he stated that he would be. Instead, we look at the

totality of his representation to determine whether he was ineffective.

      Regarding Mother’s claim that Brown “failed to object to any of the

evidence and exhibits” and mounted “no defense” for her, the record does not

support this claim. In fact, the record shows that Brown objected numerous times

for hearsay, speculation, leading questions, testimony outside the witness’s

expertise, vagueness, and several others.      He cross-examined the Department

regarding Mother’s criminal record and argued that she could not be responsible

for not maintaining contact with her older children when she was prohibited by the

Court from visiting them. Mother does not point to anything in the record to

suggest that Brown did not have a plausible trial strategy for his objections or any

lack of objections or that, had he conducted himself at trial differently, the result

would have been different.

      Mother further claims that Brown was ineffective because he did not object

to the lack of a timely commencement of trial.         However, we have already

determined that trial was timely commenced at the on April 9, 2019, when Father

was called to the stand, sworn, and presented evidence. Thus, Brown’s failure to

object to the commencement of trial was not ineffective.




                                         59
      Finally, Mother contends that Brown was ineffective because he did not

object to the associate judge hearing the proceedings or to alleged violations of the

Indian Child Welfare Act. However, the record does not show any violation of the

Indian Child Welfare Act. And, Mother does not show that hearing the case before

the associate judge was not a valid trial strategy or that, had the case been heard by

the presiding judge, the result would have been different.

      We overrule issue nine.

E. DENIAL OF INTERVENTION AND VIOLATION OF FOSTERING
   CONNECTIONS ACT

      In issue eight, Mother argues that the Department’s “denial of the

intervention and failure to consider relative placement is a violation of [Mother’s]

constitutional rights as well as a violation of [the] Fostering Connections Act.”10

      Other than a single citation to a dissent in In re B.D.A., 546 S.W.3d 376–77

(Tex. App.—Houston [1st Dist.] 2018, pet. denied) (Massengale, J., dissenting),

that mentions the goals of the Fostering Connections Act, Mother provides no legal

authority or analysis to support her claim that the Act was violated in this case. See

TEX. R. APP. P. 38.1(i) (appellant’s brief must contain clear and concise argument

for contentions made, with appropriate citations to authorities and to record).

“Rule 38 requires [a party] to provide us with such discussion of the facts and the

10
      Presumably, Mother is referencing the federal Fostering Connections to Success
      and Increasing Adoptions Act. See Pub. L. No. 110–351, 122 Stat. 3949 (2008)
      (codified as amended in scattered sections of Title 42 of the United States Code).
                                          60
authorities relied upon as may be requisite to maintain the point at issue.” Tesoro

Petroleum Corp. v. Nabors Drilling USA, Inc., 106 S.W.3d 118, 128 (Tex. App.—

Houston [1st Dist.] 2002, pet. denied). Because issue eight is inadequately briefed,

we conclude that it is waived. See Dauz v. Valdez, 571 S.W.3d 795, 805 (Tex.

App.— Houston [1st Dist.] 2018, no pet.); Izen v. Comm’n for Lawyer Discipline,

322 S.W.3d 308, 321–22 (Tex. App.—Houston [1st Dist.] 2010, pet. denied).

F. APPOINTMENT OF DEPARTMENT AS SOLE MANAGIING
   CONSERVATOR

      In issue seven, Mother contends that there is legally and factually

insufficient evidence to support the appointment of the Department as sole

managing conservator of the children.

      When the parents’ rights are terminated, the trial court must appoint “a

suitable, competent adult, the Department of Family and Protective Services, or a

licensed child-placing agency as managing conservator of the child.” TEX. FAM.

CODE § 161.207(a); see In re M.M.M., No. 01-16-00998-CV, 2017 WL 2645435,

at *17 (Tex. App.—Houston [1st Dist.] June 16, 2017, no pet.) (mem. op.). We

review conservatorship determinations for an abuse of discretion and will reversed

one only if the trial court’s decision is arbitrary and unreasonable. In re J.A.J., 243
S.W.3d 611, 616, (Tex. 2007); see also A.C., 394 S.W.3d at 644.

      An order terminating the parent-child relationship divests the parent of all

legal rights and duties with respect to the child. TEX. FAM. CODE § 161.206(b).
                                          61
Once we overrule a parent’s challenge to a termination order, the trial court’s

appointment of the Department as sole managing conservator may be considered a

“consequence of the termination pursuant to Family Code section 161.207.” In re

A.S., 261 S.W.3d 76, 92 (Tex. App.—Houston [14th Dist.] 2008, pet. denied).

      Because we have overruled Mother’s challenges to trial court’s order

terminating her parental rights in the 2017 case, the order has divested Mother of

her legal rights and duties related to Anna, Bryan, Catherine, Deborah, and Elijah.

See TEX. FAM. CODE § 161.206(b); In re D.K.W., Jr., No. 01-17-00622-CV, 2017
WL 6520439, at *5 (Tex. App.—Houston [1st Dist.] Dec. 21, 2017, pet. denied)

(mem. op.). As a result, Mother does not have standing to challenge the portion of

the order appointing the Department as permanent managing conservator of the

children because any alleged error could not injuriously affect her rights. D.K.W.,

Jr., 2017 WL 6520439, at *5.

      We overrule Mother’s sixth issue on appeal.




                                        62
G. CONCLUSION IN CAUSE NO. 2017-65076

      Having overruled all of Mother’s issues, we affirm the trial court’s Final

Decree for Termination in cause number 2017-65076.




                                            Sherry Radack
                                            Chief Justice

Panel consists of Chief Justice Radack and Justices Kelly and Goodman.




                                       63